UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6896



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ENRIQUE ALFONSO GAYLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:90-cr-00105-HCM)


Submitted:   October 11, 2007             Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Enrique Alfonso Gayle, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Enrique Alfonso Gayle appeals the district court’s order

denying his motion under Fed. R. Crim. P. 35(a) (1985).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See United

States v. Gayle, No. 2:90-cr-00105-HCM (E.D. Va. filed May 24,

2007; entered May 25, 2007).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -